SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 27, 2014 Timberland Bancorp, Inc. (Exact name of registrant as specified in its charter) Washington 0-23333 91-1863696 State or other jurisdiction Commission (I.R.S. Employer Of incorporation File Number Identification No.) 624 Simpson Avenue, Hoquiam, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (360) 533-4747 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 27, 2014, Timberland Bancorp, Inc. issued its earnings release for the quarter ended December 31, 2013.The release also announced the declaration of a cash dividend of $0.04 per common share.A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1 Press Release of Timberland Bancorp, Inc. dated January 27, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TIMBERLAND BANCORP, INC. DATE:January 27, 2014 By: /s/ Dean J. Brydon Dean J. Brydon Chief Financial Officer
